Case 2:20-cv-12880-JMV-JAD Document 14 Filed 10/23/20 Page 1 of 2 PageID: 73




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




                                      Case No. 2:20-cv-12880-JMV-JAD
DANIEL D’AMBLY,

                         Plaintiff,
                                                  Civil Action
                 v.
                                        Consent Order Granting Motion
CHRISTIAN EXOO a/k/a ANTIFASH
                                       for Extension in Which to File
GORDON; ST. LAWRENCE
                                           Answer or Otherwise Move
UNIVERSITY; TRIBUNE PUBLISHING
COMPANY; NEW YORK DAILY NEWS;
VIJAY GADDE; TWITTER, INC.;
COHEN, WEISS AND SIMON, LLP,


     THIS MATTER being brought before the Court by the law firm of

Giordano Halleran & Ciesla, P.C., attorneys for Defendants Cohen,

Weiss and Simon, LLP (“CWP”) with the consent and agreement of

counsel for Plaintiff Daniel D’Ambly and for good cause having

been shown;

     IT IS ON THIS _______
                    23rd            October
                           day of __________________, 2020;

     ORDERED that CWP is granted leave to file their Answer or

Otherwise Move within (2) days of the filing of this Consent Order
Case 2:20-cv-12880-JMV-JAD Document 14 Filed 10/23/20 Page 2 of 2 PageID: 74

      IT IS FURTHER ORDERED that counsel for CWP shall forward

a true   copy   of   this   Order   to   all   counsel   of   record   within

_7_days hereof.




                                      /s/ Joseph A. Dickson
                                     ________________________________
                                     HON. JOSEPH A. DICKSON,
                                     U.S. MAGISTRATE COURT JUDGE




I hereby consent to the form and entry of the within Order.


GIORDANO, HALLERAN & CIESLA, P.C.
Attorneys for Defendants Cohen, Weiss & Simon, LLP



BY:__ _____________________
   Michael J. Canning, Esq.                     Dated: October 22, 2020




LAW OFFICE OF PATRICK TRAINOR, ESQ., LLC
Attorney for Plaintiff Daniel D’Ambly



BY:   ________________________
      Patrick Trainor, Esq.                     Dated: October 22, 2020




                                     2
